Citation Nr: 0017766	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-13 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1  Entitlement to an initial disability evaluation in excess 
of 10 percent for sinusitis status post bilateral 
ethmoidectomy from January 15, 1995 to February 27, 1996.

2  Entitlement to a disability evaluation in excess of 30 
percent for sinusitis status post bilateral ethmoidectomy on 
and after February 28, 1996.

3.  Entitlement to an initial compensable disability 
evaluation for right knee patella femoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 15, 1991 
to January 14, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the RO granted service 
connection for right knee patella femoral pain syndrome and 
keloid on back with zero percent evaluations assigned 
effective January 15, 1995.  Service connection was also 
granted for chronic sinusitis status post bilateral 
ethmoidectomy with a ten-percent evaluation assigned, also 
effective January 15, 1995.  In addition, service connection 
was denied for left knee patella femoral pain syndrome, left 
hand wart and bilateral feet calluses.  

In October 1995, the veteran filed notice of disagreement 
with the RO's determination with regard to his claims for a 
right knee disability, a left knee disorder and warts on his 
left hand.  In a November 1995 rating action, the RO affirm 
the July 1995 determinations on these issues.

In March 1996 the veteran filed notice of disagreement with 
regard to the issues of sinusitis, knee condition and scars.  

In May 1996 the RO affirmed the 10 percent evaluation for 
chronic sinusitis with status post ethmoidectomy, and the 
noncompensable evaluations for right knee patellofemoral pain 
syndrome and a keloid on the back.  In July 1996 the veteran 
filed a notice of disagreement with the foregoing 
determination.

A statement of the case (SOC) for chronic sinusitis, status 
post ethmoidectomy, right knee patella femoral pain syndrome 
and keloid on back was issued in March 1997.  


In September 1998 the RO granted entitlement to an increased 
evaluation of 30 percent for sinusitis with status post 
ethmoidectomies effective February 28, 1996.  The RO also 
denied entitlement to a temporary total convalescence 
evaluation.  The veteran has not filed a notice of 
disagreement with this denial, and this claim is otherwise 
not considered part of the current appellate review.

It does not appear that the RO issued a SOC with respect to 
the denials of entitlement to left knee patella femoral pain 
syndrome and a left hand wart.  See 38 U.S.C.A. § 7105(d)(1) 
(West 1991); 38 C.F.R. §§ 19.9, 20.201, 20.202, 20.302 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995), (citing Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990)).  

Where there has been an initial RO adjudication of a claim 
and notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey, supra; Malincon v. West, 12 Vet. 
App. 238 (1999).  The issues of entitlement to service 
connection for left knee patella femoral pain syndrome and a 
left hand wart are addressed in the remand portion of this 
decision.

In addition, on VA Form-9 the veteran indicated that issue 
number 3 of the SOC, which he received notice of in April 
1997, should read evaluation of keloids on left hand.  He 
noted that 3 to 4 keloids have spread on his left hand.  
Issue number 3 of the SOC refers to a keloid on the back for 
which the veteran is evaluated as zero percent disabling.

The Board interprets the veteran's statement as a claim for 
service connection for keloids of the left hand.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).




The Board further interprets the veteran's statement to 
indicate that he therefore has not filed a substantive appeal 
on the issue of an increased (compensable) evaluation for his 
service-connected keloid on back.  Accordingly, that issue is 
not before the Board for appellate adjudication.

The veteran's representative in his brief has indicated that 
the veteran initiated a claim for entitlement to service 
connection for a psychiatric disorder.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Chronic sinusitis was productive of moderate discharge 
and infrequent headaches between January 15, 1995 and 
February 27, 1996.

2.  On and after February 28, 1996, chronic sinusitis was 
manifested by severe symptoms after repeated operations.

3.  The service-connected right knee patella femoral pain 
syndrome is manifested by pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis status post bilateral ethmoidectomy 
from January 15, 1995 to February 27, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6510 (1995).

2.  The criteria for an increased evaluation of 50 percent 
for sinusitis status post bilateral ethmoidectomy on and 
after February 28, 1996 have been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 
(1995).

3.  The criteria for an initial compensable evaluation of 10 
percent for right knee patella femoral pain syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 
4.40, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Chronic Sinusitis, Status Post Ethmoidectomy

The veteran's sinus disability was first noted in-service in 
October 1992.  He was diagnosed with pansinusitis.  In June 
1993 he was diagnosed with left sinusitis.  Sinus endoscopy 
surgery was performed in September 1993.  

In July 1994 the veteran complained of nasal congestion and 
pain.  He reported that he first noticed a headache 2 weeks 
prior.  The diagnosis was acute sinusitis.

In August 1994 the veteran was seen for a follow-up on 
sinusitis.  On examination, there was slight discomfort with 
percussion of the left frontal sinus, nasal mucosa was pink.  
There was no nasal discharge.

In September 1994 the veteran underwent a bilateral 
endoscopic ethmoidectomy revision for chronic bilateral 
pansinusitis.  He tolerated the procedure well.

On VA compensation examination in February 1995 the veteran's 
sinuses were nontender.  His nares were clear. There was 
slight erythema in the left nare, greater than the right 
nare.  The diagnosis was chronic sinusitis.  

X-rays revealed a significant mucoperiosteal thickening 
involving the left maxillary sinus.  There was also a smooth 
dome shaped increased density in the right maxillary sinus 
consistent with a polyp.  The ethmoid, frontal, and sphenoid 
sinuses were all well aerated.  The paranasal sinus osseous 
structures were unremarkable.

In June 1996 the veteran was diagnosed with chronic sinusitis 
with acute left frontal sinusitis.  He underwent endoscopic 
sinus surgery with bilateral maxillary antrostomies and 
bilateral anterior ethmoidectomies, and left external frontal 
ethmoidectomy and placement of the left frontal sinus stent.

Upon VA examination in March 1998 the veteran reported that 
he was frequently awakened at night with sinus problems of 
acute left frontal sinus block and left frontal headache.  He 
denied undergoing formal evaluation for headaches.  The 
diagnosis, in pertinent part, was left frontal cephalalgia 
probably secondary to left frontal sinusitis and 
pansinusitis, status post sinus surgeries, etiology not 
determined at the time of the evaluation.

VA examination of the nose in April 1998 revealed midline 
septum and no purulent discharge from the left middle.  The 
diagnosis was chronic frontal ethmoid sinusitis.  It was 
noted that the veteran had undergone numerous surgical 
procedures and seemed to be stable at that time.

In a September 1998 rating decision, the RO increased the 
disability evaluation for chronic sinusitis status post 
ethmoidectomies to 30 percent effective February 28, 1996 as 
the veteran's sinuses were symptomatic on that date and the 
operative report showed that the criteria for a 30 percent 
evaluation had been met.  In that same rating decision, the 
RO denied entitlement to a temporary total evaluation due 
hospital treatment for a service-connected disability because 
surgery on the sinuses did not necessitate at least one month 
of convalescence, culminate in severe postoperative 
residuals, or require treatment with immobilization by cast 
of one major joint or more.

An October 1998 VA examination record shows the veteran 
reported that his sinusitis interfered with his breathing 
only occasionally.  It was noted that he had a yellow foul-
smelling discharge from his nose and occasional communication 
and speech problems when he got an attack.  The veteran 
stated that he got mild headaches about three to four times a 
week, which last about two to three hours.  

Examination of the nose revealed no signs of nasal 
obstruction.  There were no signs of nasal involvement of 
sinusitis.  There was no tenderness noted.  There were no 
signs of permanent discharge from the nose.  There was no 
crusting.  The diagnosis was chronic sinusitis, status post 
multiple ethmoidectomies.  The physician noted that the 
veteran's sinus condition was not interfering with his 
breathing at that time.  He further noted that there were no 
signs of shortness of breath or nasal obstruction.  

Right Knee Patella Femoral Pain Syndrome

The veteran was diagnosed with cellulitis of the right knee 
while in service in April 1991 after he reported falling on 
his knee 2 weeks prior.  He denied any other history of 
trauma to the right knee.  In March 1992 he complained of 
right knee pain when he walked up or down stairs and when 
bending his knee.  On examination there was no redness, 
edema, or signs of trauma.  He had full range of motion.

In July, August and September 1993 the veteran complained of 
right knee pain.  In July he stated that he had hit his knee 
3 weeks prior.  On examination there was patellar tenderness.  
There was no edema, ecchymosis, infection or effusion.  
Drawer, McMurray, Lachmann, valgus and varus were negative.  
The diagnosis was possible prepatellar bursitis.  In August 
it was noted that his range of motion was good and there were 
no deformities.  The diagnosis was patellar femoral syndrome.  
In September he had a normal gait and full range of motion.  
The diagnosis was ongoing patellar femoral syndrome.  



In December 1993 the veteran stated that while fast roping he 
landed with all weight and sustained right knee pain.  On 
examination he had a normal gait.  There was no swelling or 
edema, deformities or trauma.  Range of motion was within 
normal limits.  The diagnosis was patellar femoral syndrome.

In August 1994 the veteran complained of right knee pain.  On 
examination there was no redness, edema, contusions or bony 
palpations.  Range of motion, joint stability, drawer test 
and strength test were normal.  Apley's compression test was 
positive.  Apley's distraction test, McMurray test, valgus 
and varus tests were negative.  The diagnosis was patellar 
femoral syndrome.

On VA compensation examination in February 1995 the veteran 
had a normal gait. 
There was positive crepitus in the right knee on extension 
and flexion.  There was no swelling or deformities.  There 
was flexion of 115 degrees and 0-degree extension.  Rotation 
was 10 degrees internally and externally.  The diagnosis was 
patellar femoral syndrome of the right knee.  X-rays revealed 
preserved joint spaces.  There was no evidence of focal bone 
lesions, erosions or fractures.  There was no joint effusion.  
The impression was negative examination.  

VA examination in October 1998 revealed the veteran had no 
limitation in functions of standing or walking.  Range of 
motion of the right knee showed flexion actively to 110 
degrees, with pain to 140 degrees, movement against gravity 
to 140 degrees, and movement against strong resistance to 140 
degrees.  Extension was to zero degrees.  Drawer's sign and 
McMurray's sign were negative.  It was noted that range of 
motion was limited secondary to pain.  There were no 
constitutional signs of arthritis such as anemia, weight 
loss, fever or skin disorder.  The diagnosis was patella 
femoral pain syndrome of the right knee.  X-rays showed no 
right knee abnormalities.

It was noted that the veteran's usual occupation was a vault 
person and he reported that the functions of standing and 
walking were difficult for him.  

The physician further noted that the veteran had extensive 
crepitus noted bilaterally with limited range of motion.  
However, there were no signs of gait abnormality, effusion or 
ankylosing, redness or heat.  His gait was within normal 
limits.  He did not require a device to assist with 
ambulating.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application prior to the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183,187 (1996).

Chronic sinusitis Status Post Ethmoidectomies

The veteran's service-connected chronic sinusitis has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6510 of the 
Rating Schedule for chronic sinusitis.  The Board notes that 
such is rated similarly to ethmoid, frontal, pansinusitis and 
sphenoid sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6511, 6512, 6513, 6514 (1996 and 1999).  

The criteria under 38 C.F.R. § 4.97 were changed, effective 
October 7, 1996, and accordingly include amended rating 
criteria for sinusitis.

Prior to October 7, 1996, under the general rating criteria 
for sinusitis (Diagnostic Codes 6510 through 6514), a 
noncompensable rating was warranted for sinusitis with X-ray 
manifestations only and with symptoms that were either mild 
or occasional.  A 10 percent evaluation required moderate 
symptomatology, with discharge or crusting or scabbing and 
infrequent headaches.

A 30 percent disability rating required severe sinusitis that 
was manifested by one of the following: frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence.  38 
C.F.R. § 4.97, Diagnostic Codes 6510-14 (1995).  In 
particular, the rating criteria set forth four independent 
bases for granting a 30 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

A 50 percent evaluation was assigned for post-operative 
residuals following a radical operation with chronic 
osteomyelitis requiring repeated curettage or for severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-14 (1996).

Under the amended rating criteria, effective October 7, 1996, 
see 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514), a noncompensable evaluation is 
warranted when sinusitis is detected by x-ray only.  

A 10 percent evaluation is warranted for sinusitis that is 
manifested by one of the following: (1) one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or (2) three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.

A 30 percent disability rating for chronic sinusitis is 
assigned when there is one of the following: (1) three or 
more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment; or (2) more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.

A 50 percent evaluation for chronic sinusitis is assigned for 
one of the following: (1) post-operative residuals following 
radical surgery with chronic osteomyelitis; or (2) near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

An incapacitating episode means one that requires bed rest 
and treatment by a physician.  Id (1999).

A Note which follows these provisions indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id.

Right Knee Patella Femoral Pain Syndrome

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to deformity, pain or other 
pathology supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion.  
Weakness is as important as limitation of motion, and a part, 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, deformity, atrophy 
of disuse or pain on movement.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  

A 30 percent evaluation may be assigned for favorable 
ankylosis in a favorable angle in full extension, or in 
slight flexion between 0 degree and 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1999). 

The Rating Schedule provides a compensable rating ( 20 
percent) for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).

Under Diagnostic Code 5260 limitation of flexion of the leg 
to 60 degrees warrants a 0 percent rating.  When flexion is 
limited to 45 degrees, a 10 percent rating is assigned. A 20 
percent rating is appropriate where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 limitation of extension of the leg 
to 5 degrees warrants a 0 percent rating.  When extension is 
limited to 10 degrees, a 10 percent rating is assigned. A 20 
percent rating is appropriate where extension is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The General Counsel for VA issued a precedent opinion in 
July 1997, which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When the 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero percent rating under 
Diagnostic Codes 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating if arthritis is clinically 
demonstrated.  
In August 1998, the VA General Counsel issued VAOPGCPREC 9-
98.  In this opinion, the General Counsel, citing 
Lichtenfells v. Derwinski, 1 Vet. App. 484, 488 (1991), held 
that even if the claimant technically has full range of 
motion but the motion is inhibited by pain, a compensable 
rating for arthritis under Diagnostic Code 5003 and § 4.59 
would be available, assuming of course that arthritis is 
clinically demonstrated.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claims for 
increased evaluations for his sinusitis and right knee 
disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  


In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected sinusitis and right knee patella 
femoral syndrome (that are within the competence of a lay 
party to report) are sufficient to conclude that his claims 
for increased evaluations for those disabilities are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard, the veteran was afforded the benefit of 
comprehensive examinations to properly assess the nature and 
extent of severity of his disabilities.  VA has 
satisfactorily assisted the veteran in the development of his 
well-grounded claims, and there is no indication that there 
exists additional pertinent medical documentation of a 
probative nature relative to the claims on appeal, which has 
not already been requested and/or obtained.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  

VA regulations provide that unlisted disorders should be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999). The record reflects that the veteran's right knee 
patella femoral pain syndrome is presently rated under 
analogous criteria.  The veteran has been provided the 
essential rating criteria.  The Board finds the selected 
rating schemes appropriate for the veteran's disabilities in 
view of the symptomatology for which service connection is in 
effect.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 
38 C.F.R. §§ 4.20, 4.21 (1999).


Entitlement to an Initial Disability 
Evaluation in Excess of 10 Percent For 
Sinusitis, Status Post Bilateral 
Ethmoidectomy From January 15, 1995 to 
February 27, 1996.

The evidence shows that prior to February 28, 1996 the 
veteran was assigned an initial disability evaluation of 10 
percent under 38 C.F.R. § 4.97, Diagnostic Code 6510 (1995).  
During the pendency of the veteran's appeal, substantive 
changes were made to the schedular criteria for evaluating 
diseases of the nose, which became effective October 7, 1996.  
A review of the record reveals that the RO has evaluated the 
veteran's service connected chronic sinusitis, status post 
bilateral ethmoidectomy under the previous and amended 
criteria, at 38 C.F.R. § 4.97, DC 6510 (1995 and 1999), 
respectively.

Since this appeal was pending at the time the applicable 
regulations were amended, the veteran is entitled to 
application of the criteria which provide him with a higher 
rating.  See Karnas, supra.  The Board reiterates that when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran 
generally applies.  Id.

Additionally, the Board reiterates that a grant of benefits 
based on revised rating criteria may not be effective prior 
to the date of the amended legislation.  38 U.S.C.A. § 
5110(g) (West 1991), see also DeSousa, supra.

The evidence shows that prior to February 28, 1996 chronic 
sinusitis, status post-bilateral ethmoidectomy was productive 
of moderate symptoms.  The veteran complained of a headache 
in July 1994.  He had slight discomfort in August 1994 and 
his nasal mucosa was pink with no nasal discharge.  This 
symptomatology is encompassed under the criteria for a 10 
percent evaluation under Diagnostic Code 6510.  Thus, based 
upon this evidence the Board finds that prior to February 28, 
1996, not more than an initial 10 percent disability 
evaluation was warranted under the previous criteria.
The Board further finds that the next higher rating of 30 
percent was not warranted because prior to February 28, 1996, 
the evidence did not show a severe sinus condition, which was 
manifested, to the extent of frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  As noted above, 
the veteran reported infrequent headaches and there was no 
evidence of purulent discharge.  Based on the foregoing, the 
Board concludes that prior to February 28, 1996 the veteran's 
symptomatology more nearly approximated the criteria for a 10 
percent disability evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1995).  Therefore an initial evaluation 
in excess of 10 percent prior to this date is not warranted.

Entitlement to a Disability Evaluation in 
Excess of 30 Percent For Sinusitis Status 
Post Bilateral Ethmoidectomy on and after 
February 28, 1996.

In September 1998 the RO increased the veteran's disability 
evaluation, under 38 C.F.R. § 4.97, Diagnostic Code 6510, to 
30 percent effective February 28, 1996. As noted earlier, 
since this appeal was pending at the time the applicable 
regulations were amended, the Board will consider both the 
previous and amended criteria.  See Karnas, supra. 

The Board finds that the next higher evaluation of 50 percent 
is warranted on and after February 28, 1996 under the 
previous criteria.  It is on this date that the veteran's 
sinuses became symptomatic and continued to be comparatively 
severe.  In order to warrant a 50 percent evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6510 (1995), postoperative 
chronic sinusitis must be productive of severe symptoms after 
repeated operations.  Medical records reveal that the veteran 
had multiple sinus operations.  

On VA examination in March 1998 he reported such severe 
symptoms as frequent headaches; and, he was diagnosed with 
left frontal cephalalgia probably secondary to left frontal 
sinusitis.  

The veteran was diagnosed with a chronic sinus disorder in 
April, September and October 1998.  In addition, in October 
1998, a VA physician reported that he had a yellow foul-
smelling discharge from his nose.  

Thus, the Board, in applying the previous criteria to the 
facts of this case on and after February 28, 1996, finds that 
the previous criteria are more favorable to the veteran than 
the amended criteria.  See Karnas, supra.  The Board notes 
that 50 percent is the maximum disability evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (1995 and 1999).  
Therefore no greater evaluation than 50 percent may granted 
under any of those diagnostic codes.

In view of the Board's decision granting a 50 percent 
evaluation for chronic sinusitis, status post ethmoidectomy 
under the previous criteria, the issue of entitlement to an 
evaluation in excess of 30 percent under the amended criteria 
regulations is rendered moot.  

As the Board noted earlier, the current claim involves an 
appeal as to the initial evaluation assigned pursuant to the 
grant of service connection for sinusitis.  In such cases, 
the Board may assign "staged" ratings for specific periods 
of time.  The Board has in effect assigned a staged rating of 
50 percent for sinusitis commencing on February 28, 1996, and 
not before, and finds no basis for further assignment of 
"staged" ratings in view of the facts and circumstances of 
this case.

Entitlement to an Initial Compensable 
Disability Evaluation for Right Knee 
Patella Femoral Pain Syndrome.

In this case, the veteran is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 and assigned an initial non-
compensable evaluation.  Under Diagnostic Code 5257 in order 
to warrant the minimal compensable evaluation of 10 percent 
under this code, the evidence must show right knee impairment 
with slight recurrent subluxation or lateral instability.  

The veteran's diagnosis historically is right knee patella 
femoral pain syndrome.  There is no evidence of slight 
recurrent subluxation or lateral instability to warrant a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Consequently, a compensable evaluation is not 
warranted under this code.

However, pain is a factor in rating the veteran's service-
connected right knee disability.  The Board has considered 
its history, including both the nature of the original 
disability and its current clinical manifestations.  See 38 
C.F.R. §§ 4.1, 4.2, 4.41 (1999).  The Board notes that pain 
on motion and discomfort appear to be the significant and 
consistent factor in the overall disability picture.  In this 
instance, the veteran reported that standing and walking were 
difficult for him.  On recent VA examination, the veteran had 
limited motion secondary to pain.  The physician noted 
extensive crepitus with limited range of motion.  

With consideration of the criteria referable to functional 
loss due to pain, the Board notes that while there is no 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, interference with sitting, etc., 
there has been demonstrated a mild functional loss due to 
pain.  Thus, the Board finds that a compensable evaluation of 
10 percent with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, and the holding in DeLuca, supra is warranted.

In considering whether the veteran is entitled to a 
disability evaluation, greater than the 10 percent herein 
assigned, under any other diagnostic code, the Board notes 
that the veteran is not entitled to a separate disability 
rating for arthritis under Diagnostic Code 5003 as his 
October 1998 VA examination report showed no signs of 
arthritis and his x-ray report showed no right knee 
abnormalities.  In any event, service connection has not been 
granted for arthritis, a disorder not substantiated by 
radiographic studies.  See VAOPGCPREC 23-97, 62 Fed. Reg. 230 
(1997) (where there is evidence of arthritis and instability 
of the knee, separate disability evaluations may be assigned 
under 38 C.F.R. Part 4, Diagnostic Codes 5003 and 5257).

Moreover, the Board notes that range of motion studies of the 
right knee have been reflective of full or a normal 0 degrees 
of extension and 140 degrees of extension as report on 
previous VA examinations.  The veteran has also been reported 
to have 115 degrees of flexion, which with application of the 
criteria under diagnostic code 5260, would not even warrant a 
noncompensable evaluation.  A similar situation exists with 
respect to the veteran's demonstrated extension of 0 degrees, 
which under diagnostic code 5261 would not even warrant a 
noncompensable evaluation.

Furthermore, there is no evidence of ankylosis to warrant an 
evaluation under Diagnostic Code 5256.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Nor is there evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint to warrant a 20 percent 
evaluation under Diagnostic Code 5258.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

As the Board noted earlier, this claim involves an appeal as 
to the disability evaluation pursuant to the grant of service 
connection for right knee patella femoral pain syndrome. 
Under such circumstances, the Board may assign "staged 
ratings" in conjunction with specified periods of time.  See 
Fenderson, supra.  The Board finds no basis for assignment of 
"staged" ratings, but notes that the granted compensable 
evaluation of 10 percent should be made effective the date of 
the grant of service connection for the right knee 
disability, i.e., January 15, 1995.  

Additional Consideration

With respect to the veteran's claims, the Board observes that 
in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of the 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided the 
criteria for assignment of an extraschedular evaluation nor 
considered them. 

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The veteran's disabilities have not required frequent 
inpatient care and have not been shown to markedly interfere 
with employment such as to render impractical the application 
of the regular schedular standards.  There exists no basis 
upon which to predicate referral of the veteran's case to the 
Under Secretary or the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation.

The schedular criteria for the veteran's sinus and right knee 
disabilities adequately compensate him for the nature and 
extent of severity of such disabilities for the pertinent 
periods of time discussed.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for sinusitis status post bilateral ethmoidectomy 
from January 15, 1995 to February 27, 1996 is denied.

Entitlement to an increased evaluation of 50 percent for 
sinusitis, status post bilateral ethmoidectomy on and after 
February 28, 1996 is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.

Entitlement to an initial compensable disability evaluation 
of 10 percent for right knee patella femoral pain syndrome is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board reported earlier, the RO did not issue a 
statement of the case following the veteran's notice of 
disagreement with the denial of entitlement to service 
connection for left knee patella femoral pain syndrome and a 
left hand wart.  Where there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case and the RO's failure to issue a statement of the case is 
a procedural defect requiring remand.  See Godfrey and 
Malincon, both supra.

Accordingly, the case is remanded to the RO for further 
action as follows:

The RO should issue a statement of the 
case as to its denial of entitlement to 
service connection for left knee patella 
femoral pain syndrome and a left hand 
wart.  The veteran should be advised of 
the need to file a substantive appeal 
during the requisite period of time if he 
wishes appellate review by the Board.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted 
in this case.  No action is required of the veteran until he 
is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

